Citation Nr: 1531968	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1969 to September 1970, including service in Vietnam from July 1969 to September 1970.  His awards and decorations include the Combat Medical Badge.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

On July 1, 2014, a nurse noted that a report dated June 26, 2014 from the Veteran's private treating psychologist, Dr. Taubold, had been received and was awaiting scanning.  That document from Dr. Taubold does not appear in the file.  (The note is available in the Veteran's CAPRI records, located in the Virtual VA system with a receipt date of 5/11/2015, on page 41.)  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  An attempt to obtain these records must be made. See 38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the severity of his PTSD.  He should be provided an appropriate amount of time to submit this lay evidence. 

2. Locate the report dated June 26, 2014, from Dr. Scott Taubold, referenced in a July 1, 2014 "MENTAL HEALTH NONVA NOTE."  The RO should take appropriate measures to request copies of any other outstanding records from Dr. Taubold relating to the Veteran's medical treatment.

3. Then readjudicate the appeal, including consideration of the June 2014 report. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




